Citation Nr: 9914879	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1953 and from May 1969 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 RO rating decision that denied 
the veteran's claim of service connection for a skin 
disability due to exposure to Agent Orange.  In an April 1997 
letter, the veteran's representative took notice of the fact 
that the December 1996 rating did not consider the veteran's 
claim on a direct service incurrence basis.  Accordingly, a 
supplemental statement of the case was issued in August 1997 
which addressed the veteran's claim on a direct basis and as 
secondary to Agent Orange exposure.  Since the statement of 
the case and supplemental statements of the case address the 
veteran's claim of service connection for a skin disability 
on both a direct basis and as secondary to Agent Orange 
exposure, and contain the applicable law and regulations, 
both issues with respect to this claim are properly before 
the Board.  38 C.F.R. § 19.29 (1998).


FINDINGS OF FACT

Atopic dermatitis is attributable to service.


CONCLUSION OF LAW

Atopic dermatitis was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that shortly after 
his return from Vietnam in December 1971, he was treated for 
skin lesions that were rather universal with recurrences and 
relapses of a seven month duration.  An impression was given 
of xerosis secondary to winter heating and shower, and 
urticaria, recurrent, of six months duration.  He was found 
to have a normal evaluation of his skin at his retirement 
examination in October 1972.

In October 1974 the veteran underwent observation and 
examination at a VA hospital for a number of complaints.  
According to the hospital report, the veteran had had 
urticaria since 1971.  On examination the veteran was noted 
to have a few lesions on the trunk compatible with urticaria.  

In December 1988 the veteran underwent a VA examination and 
was found to have a normal evaluation of his skin.

In July 1995 the veteran underwent an Agent Orange 
examination and was diagnosed as having chronic relapsing 
dermatitis affecting mostly the limbs.  

The veteran went to the Walter Reed Army Medical Center in 
April 1996 for complaints of itchy feet and concerns about 
his toe nails curling under. 

In July 1996 the veteran filed a claim of service connection 
for a skin disability.  He claimed that this disability was 
due to exposure to Agent Orange.

At an August 1996 VA examination the veteran complained of 
itching and burning over his legs, arms, ears and the back of 
his neck.  A description of eczematous changes was given. 
Also given was a diagnosis of "eczematous dermatitis in [the 
veteran] who states he was exposed to Agent Orange."

The veteran was later examined by a VA physician in December 
1996 and was given a provisional diagnosis of "dermatitis 
chemical" with findings of tinea pedis and onychosis on both 
feet.  These findings were noted to be unchanged on a March 
1997 VA dermatology clinic record. 

At a later VA examination in May 1997, the veteran was 
diagnosed as having tinea pedis and onychomycosis.  The 
examiner issued an addendum opinion in July 1997 stating that 
the veteran's urticaria (in service) was not related to his 
tinea pedis or onychomycosis.

At a hearing held at the RO in July 1997, the veteran said 
that his skin problems began in Vietnam and have continued 
ever since.  He said that he continued to go to Army medical 
facilities after service and was given medication, but that 
the medication never helped.  He said that his current 
symptoms were located from his knees on down and on his 
shoulder blades, back and ears.  

In May 1999 the Board requested that the veteran's claims 
file be reviewed by a medical expert for an opinion on 
whether the veteran's current skin problems were related to 
service and/or exposure to Agent Orange.  Based on his 
review, the physician opined that the veteran's skin problems 
were not due to Agent Orange.  He based his opinion on the 
lack of evidence of hypertrichosis, healed blisters or facial 
evidence of chloracne.  He stated that nowhere in the record 
was there any evidence of cutaneous stigmata of Agent Orange 
or photosensitivity.  He went on to state that it was "[f]ar 
more likely than not," that the veteran's recurrent and 
itchy dermatitis was a continuation of a problem he 
experienced in service.  He said that the most likely 
diagnosis depicted in the record was atopic dermatitis and 
that characteristic pruritus, which was elicited by complex 
etiological factors, was the cardinal feature of this 
disease. He said that other characteristic lesions were dry 
skin (xerosis), eczema, and a distribution that may be 
generalized, but which has a predilection for the side and 
back or the neck and upper and lower extremities.  He said 
that this diagnosis was associated with the persistent, 
prolonged course marked by remissions and exacerbation seen 
in the veteran.  He further said that "[t]his diagnosis is 
consistent with [the veteran's] request to refill his 1% 
hydrocortisone cream (6/5/89), with his complaint of itching 
and burning of his arms, legs, ears and back of neck (C&P 
evaluation-8/9/98), with a history of universal skin lesions 
(1/24/72), and with the dermatological diagnosis of xerosis 
(2/7/72)."

II.  Legal Analysis

The veteran's claim of service connection for a skin 
disability is well grounded, meaning plausible, and VA has 
fulfilled its duty to assist him in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).

Service connected may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran's service medical records show treatment for skin 
lesions in 1972, with a history dating back to 1971.  
Diagnoses included xerosis secondary to winter heating and 
shower and urticaria, recurrent.  Following service the 
veteran was treated for skin problems that included lesions 
on his trunk as well as itching and burning over his legs, 
arms, ears and back of his neck.  Postservice diagnoses 
include urticaria, chronic relapsing dermatitis affecting 
mostly the limbs, tinea pedis and onychomycosis.  

In July 1997 a VA examiner evaluated the veteran and found 
that he had tinea pedis and onychomycosis and that these 
findings were not related to service.  He provided no 
rationale for his opinion, nor is it evident that he reviewed 
the veteran's claims file before examining the veteran since 
the medical history portion of the examination report is 
blank. 

In contrast, the veteran's claims file (including photographs 
of the veteran's face) was reviewed in May 1999 by the Chief 
of Dermatology at a VA medical facility.  Based on his 
review, the physician stated that the veteran's skin problem 
was not related to exposure to Agent Orange since the 
photographs did not show any cutaneous stigmata of Agent 
Orange.  However, he went on to state that it was "far more 
likely than not" that the veteran's recurrent itchy 
dermatitis was the continuation of a problem he experienced 
in service.  He said that the most likely diagnosis, as 
depicted in the veteran's medical records, was atopic 
dermatitis and that the cardinal feature of this disease was 
characteristic pruritus, as well as characteristic remissions 
and exacerbations.  He made specific reference to certain 
medical records which further supported his opinion including 
the veteran's complaints of itching and burning in 1989, his 
request to refill his 1% hydrocortisone cream in 1989, his 
history of universal skin lesions shown in service, as well 
as the diagnosis of xerosis in service.  

In view of the veteran's documented inservice skin problems, 
postservice examination findings and treatment of skin 
problems, and the 1999 expert medical opinion linking the 
veteran's atopic dermatitis to service, the weight of 
evidence favors the grant of service connection for this 
disability.  


ORDER

Service connection for atopic dermatitis is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

